Judgment, Supreme Court, Bronx County (Alexander Hunter, J.), rendered December 17, 1993, convicting defendant, upon his plea of guilty, of assault in the second degree, and sentencing him, as a second violent felony offender, to a term of 3 to 6 years, unanimously affirmed.
The court’s denial of defendant’s motion to withdraw his guilty plea was a proper exercise of discretion based upon its discounting of the complainant’s recanted testimony of a rape and attempted burglary after conducting a hearing on the motion. In any event, the record reveals that the plea was entered knowingly, voluntarily, and intelligently (People v Harris, 61 NY2d 9, 17), and it was not made otherwise by a postplea assertion of innocence that was inconsistent with defendant’s admission at both the plea and hearing, corroborated by the complainant’s testimony both new and old, that he committed an assault if nothing else (see, People v Walker, 192 AD2d 470). Concur—Rubin, J. P., Ross, Williams, Tom and Andrias, JJ.